"The moving party has the burden of establishing that it is in the child's
                best interest to reside outside of Nevada with the moving parent as the
                primary physical custodian. The issue is whether it is in the best interest
                of the child to live with parent A in a different state or parent B in
                Nevada." Potter at 618, 119 P.3d at 1250. Child custody decisions rest
                within the district court's sound discretion.     See Wallace v. Wallace, 112
                Nev. 1015, 1019, 922 P.2d 541, 543 (1996).
                             Having reviewed the record, we conclude that the district
                court applied the correct legal standard as set forth in Potter and
                conducted a lengthy analysis of each of the factors delineated in NRS
                125.480(4) for determining the children's best interests. The district court
                found that respondent was more likely to meet the physical,
                developmental, and emotional needs of the children at this time. The
                court's findings are supported by substantial evidence in the record, and
                appellant has identified no erroneous findings that would change this
                result. See Rico v. Rodriguez, 121 Nev. 695, 701, 120 P.3d 812, 816 (2005).
                While the district court did also consider the Schwartz factors, its analysis
                of these factors did not affect its decision as to the children's best interests.
                As a result, we conclude that the district court did not abuse its discretion
                in making the custody determination.'


                      "Appellant also asserts that the district court did not apply the
                presumption under NRS 125.490(1) that joint custody is in the children's
                best interests when the parties so agree. While the district court did not
                specifically address this presumption, based on the district court's overall
                factual findings that primary custody with respondent in California was in
                the children's best interests, we conclude that the presumption was
                overcome here. C.f. Mosley v. Figliuzzi, 113 Nev. 51, 60-61, 930 P.2d 1110,
                1116 (1997) (recognizing the presumption for joint physical custody under
                                                                continued on next page . . .


SUPREME COURT
        OF                                              2
     NEVADA


(0) 1947A
                             Appellant next contends that the district court's initial refusal
                to award her preliminary attorney fees significantly impaired her
                litigation of the case, including her ability to present expert testimony
                regarding the children's special needs. While the district court declined to
                award preliminary attorney fees prior to the evidentiary hearing, the
                district court later reconsidered the request and awarded appellant $5,000
                in preliminary attorney fees in the final order. We conclude that such an
                award was not an abuse of discretion and that appellant has not
                demonstrated any prejudice resulting from the district court's initial
                refusal to award the attorney fees. See Leeming v. Leeming, 87 Nev. 530,
                532, 490 P.2d 342, 343 (1971) (recognizing the power to award suit money
                in post-divorce litigation as part of the court's continuing jurisdiction); see
                also Halbrook v. Halbrook, 114 Nev. 1455, 1461, 971 P.2d 1262, 1266
                (1998).
                             Appellant further contends that the district court imposed
                time limits on her evidentiary presentation, admitted hearsay testimony
                regarding respondent's educational plan for the children, and did not allow
                appellant adequate time for cross-examination. She also asserts that the
                district court refused to continue the evidentiary hearing to resolve
                discovery issues, and denied her due process. Having reviewed the record,
                we conclude that the district court did not abuse its discretion as to any of
                these issues, see FGA. Inc. v. Giglio, 128 Nev. , , 278 P.3d 490, 497


                . . . continued

                NRS 125.490, and indicating that circumstances affecting the child's
                welfare may nonetheless be grounds for altering a joint custody decree).




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                (2012) (reviewing a district court's evidentiary rulings for an abuse of
                discretion); Young v. Nev. Title Co., 103 Nev. 436, 441, 744 P.2d 902, 904-
                05 (1987) (providing that the district court has wide discretion in
                conducting a trial, including limitations on the presentation of evidence);
                Hahn v. Yackley, 84 Nev. 49, 54, 436 P.2d 215, 218 (1968) (stating that the
                district court has wide discretion in issues of pretrial discovery), and that
                the district court's rulings did not deprive appellant of due process.    See
                Brown v. Brown,      96 Nev. 713, 715-716, 615 P.2d 962, 964 (1980)
                (identifying the due process requirements of notice and the opportunity to
                be heard). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                             Saitta



                cc: Hon. Cynthia Dianne Steel, District Judge, Family Court Division
                     Paul H. Schofield, Settlement Judge
                     Kunin & Carman
                     Kainen Law Group, PLLC
                     Lemons, Grundy & Eisenberg
                     Eighth District Court Clerk




SUPREME COURT
        OF                                            4
     NEVADA


(0) 1947A